UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 under the Securities Exchange Act of 1934 For the Month of July 2015 CAMTEK LTD. (Translation of Registrant’s Name into English) Ramat Gavriel Industrial Zone P.O. Box 544 Migdal Haemek 23150 ISRAEL (Address of Principal Corporate Offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F x Form 40-F o Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities and Exchange Act of 1934. Yes o No x SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CAMTEK LTD. (Registrant) By: /s/ Moshe Eisenberg ————— Moshe Eisenberg, Chief Financial Officer Dated: July 1, 2015 Camtek Ltd. P.O.Box 544, Ramat Gabriel Industrial Park MigdalHa’Emek 23150,ISRAEL Tel: +972 (4) 604-8100Fax: +972 (4) 644-0523 E-Mail:Info@camtek.co.ilWeb site: http://www.camtek.co.il CAMTEK LTD. Moshe Eisenberg, CFO Tel: + Mobile: + moshee@camtek.co.il INTERNATIONAL INVESTOR RELATIONS GK Investor Relations Ehud Helft / Kenny Green Tel: (US) 1 camtek@gkir.com FOR IMMEDIATE RELEASE CAMTEK ANNOUNCES THE RENEWAL OF ITS REGISTRATION RIGHTS AGREEMENT WITH PRIORTECH LTD. MIGDAL HAEMEK, Israel – July 1, 2015 – Camtek Ltd. (NASDAQ and TASE: CAMT), today announced that its Audit Committee and Board of Directors have approved the renewal of the Amended and Restated Registration Rights Agreement between Camtek and its controlling shareholder, Priortech Ltd. (the "Agreement"), for an additional period of 5 years commencing on December 31, 2014, under the same terms set forth in the Agreement, a summary of which may be found in Item 7 B – "Related Party Transactions" under "Registration Rights Agreement with Priortech" in our Annual Report on Form 20-F for the year ended December 31, 2014. Pursuant to Section 1(b)1 of the Israeli Companies Regulations (Relief for Transactions with Interested Parties) - 2000, the Audit Committee and Board ofDirectors have approved the renewal of the Agreement without the need for further approval by the Company's shareholders (the "Relief"). The Relief shall not be in force if one or more shareholders that holds at least one percent (1%) of the Company's issued share capital or voting rights, has informed Camtek of its objection to the Relief, provided that an objection notice is submitted to Camtek in writing within fourteen (14) days as of the date of this announcement. ABOUT CAMTEK LTD. Camtek Ltd. provides automated and technologically advanced solutions dedicated to enhancing production processes, increasing products yield and reliability, enabling and supporting customer’s latest technologies in the Semiconductors, Printed Circuit Boards (PCB) and IC Substrates industries. Camtek addresses the specific needs of these interconnected industries with dedicated solutions based on a wide and advanced platform of technologies including intelligent imaging, image processing and functional 3D inkjet printing. This press release is available at www.camtek.co.il This press release may contain projections or other forward-looking statements regarding future events or the future performance of the Company. These statements are only predictions and may change as time passes. We do not assume any obligation to update that information. Actual events or results may differ materially from those projected, including as a result of changing industry and market trends, reduced demand for our products, the timely development of our new products and their adoption by the market, increased competition in the industry, intellectual property litigation, price reductions as well as due to risks identified in the documents filed by the Company with the SEC.
